Walker, Associate Justice.
June 10, 1887, suit was filed by the Supreme Council of Catholic Knights of America against Margaret and Patrick Byrne, widow and son of Henry Byrne, and the appellees Casey & Swasey. The subject of the suit was to compel the said Margaret Byrne and the said Casey & Swasey to interplead in order that it be determined who was owner of two thousand dollars, the proceeds of a certain benefit certificate, or certificate of membership, issued by plaintiff to Henry Byrne. No question is made upon the pleadings. •
Margaret Byrne claimed as the beneficiary named in the original benefit certificate No. 6252, issued March 3, 1882. The parties Casey & Swasey claimed under benefit certificate No. 18643, issued September 29, 1885, direct to Henry Byrne, in lieu of his original No. 6252, which had been surrendered under the rules of the order.
The findings of facts and law made by the trial judge supply the statement of facts. It appears that the plaintiff is a *249corporation under an act of the Legislature of Kentucky. In its charter it has “power to establish and maintain a benefit fund from which a sum not to exceed two thousand dollars shall be paid at the death of each member to his family or be disposed of ás he may direct.”
Article 1 of its Constitution provides as follows:
“Section 1. This body shall be known as the Supreme Council Catholic Knights of America, with power to make its own constitution, laws, and rules of discipline and general laws for the government of the entire order.”
Article twelve of the constitution of the order in force when the first certificate was issued is as follows:
“ Sec. 1. This constitution and these laws may be amended at any regular meeting of this supreme council by a vote of : two-thirds of its members present, but all amendments must be presented in writing, signed by three or more members and presented to the secretary, who will forward them to the supreme president three months previous to the biennial meeting of the supreme council.”
In the face of the benefit certificate in which appellant is beneficiary, which was issued June 3, 1882, is found the follow-' ing stated provisions: “Said Supreme Council Catholic Knights of America agrees to pay to Mrs. Margaret Byrne, designated by said Henry Byrne in his application, or to the beneficiary or beneficiaries that he may hereafter have a certificate made in ' favor of on surrendering this certificate,” and “ said Henry Byrne shall have the right during his membership in the order to surrender this certificate and receive a new one, and may! substitute another beneficiary or beneficiaries therein if he so; desires, by complying with the laws of the order on the subject.”
And there is also found there the following declaration or stipulation: “And it is expressly understood that this is a contract between the Supreme Council Catholic Knights of America and Henry Byrne alone, and not a contract between said council and the beneficiaries therein named.”
The law of the order upon the subject of surrendering, etc., was, at the time the benefit certificate under which appellant claims was made and delivered, as follows: “ Each member ■ may enter upon his application the name or names of the mem;ber or members of his family, or those to whom he desires his benefit paid, subject to such future disposal of the benefit as *250the member may thereafter direct, in accordance with the laws of this order, and they shall be entered in the benefit certificate according to said direction. A member may at any time when in good standing, with the consent of his beneficiary endorsed thereon, surrender his benefit certificate, which, with directions to whom a new certificate shall be made payable, and a fee of fifty cents, shall be forwarded by the secretary of his branch, under seal, to the supreme secretary, who shall thereupon cancel the old certificate and cause a new certificate to be issued to such member, payable as he shall have directed.”
It appeared that July 1, 1885, this by law was changed by omitting the words “ with the consent of his beneficiary endorsed thereon,” and by adding, “provided, however, that the proposition of the member applying for such change shall first be submitted at a regular meeting of his branch, and receive the approval of a two thirds vote thereof.”
i Margaret Byrne never was a member of the association. Appellee Casey and Henry Byrne were members, and at the same time. On receiving the original benefit certificate Henry Byrne gave it to his wife, who kept it about one year, paying several assessments, then handed it with other deeds, etc., to ■defendant Casey for safe keeping. It was withdrawn from Casey’s possession by her husband, without her knowledge or consent, and the change in the new certificate in the beneficiary was not known to her until after her husband’s death. The new certificate was transferred to Casey & Swasey upon a bona fide indebtedness to them, and without fraud on their part. Henry Byrne died December 9, 1886. Proof of death, etc., was made. The company deposited the money in court, subject to the orders of the court upon ascertaining the ownership.
Appellant insists that she had a vested right to the benefit secured by her husband’s membership, by reason of the gift of it by her husband, as well as by the terms of the certificate and the by-laws in force at the date of the accrual of her rights, and that the alteration of the rules of the association could not divest nor destroy her contract rights.
In Splawn v. Chew (60 Texas, 534), the nature of these benefit certificates was discussed. The insurance results from membership. Each member insures his fellows and is insured by them by the terms of membership. Each member is charged with a *251knowledge of its constitution and by laws, and is entitled to-the rights and privileges conferred by them. It was a contest' between the parents of a member, beneficiaries in the benefit certificate, and the children claiming under the will of the member. The court held that the beneficiaries named have no perfect or vested rights in the certificate; that the rales as to change of the beneficiary were for the protection of the orders and that the member, under the by laws, could determine the course of the benefit fund against those named as beneficiaries in the certificate. (See cases cited; also Manning v. A. O. U. W., 5 S. W. Rep., 385; St. Patrick’s Benevolent Society v. McVey, 92 Pa., 510; Hirsch on Law of Fraternities, 61, 62.)
If it be conceded, as in the case cited, “that the rules of law' for the construction of ordinary policies of insurance, so far as they relate to the indefeasible rights of beneficiaries accruing! previous to the death of the insured, have no application to cases” of mutual benefit companies, where it is otherwise stipulated in the contract of insurance (60 Texas, 536), then, it appearing on the face of the benefit certificate under which the appellant claims that she is not recognized as a party to the contract, and that it is subject to be surrendered under the laws of the company; it further appearing that the by laws of the company were duly amended so as to allow of the surrender of the certificate without the consent of the beneficiary, and upon other conditions; that after such change the original benefit certificate was surrendered and another issued instead and to the member himself; and that, before his death the member assigned the new certificate, upon full consideration and without fraud in the assignee taking it, it would follow of necessity that the original beneficiary was thereby deprived of no legal right. Ror is the result affected by her ignorance and want of assent to the surrender of the original; for under its terms she was deprived of contract rights, and the right to change the beneficiary by complying with the laws of the order were reserved. In making those laws she could not participate, nor exercise a veto upon the application of them to her husband’s rights under his membership. In short, the company had the right to make and alter its constitution and by laws as allowed by its charter. The rights of the members were controlled by the laws of membership, of which they are charged with notice. Much more would they limit the rights of those whose relations with the *252■company excluded in terms the existence of any contract with, the order.
Opinion delivered March 20, 1888.
In determining this case, the decision in 60 Texas,$ above ■cited, is adhered to and held, when applied to the facts of this case, to conclude the beneficiary named in the original benefit certificate.
Ho error is found in the record, and the judgment is affirmed,

Affirmed,